Citation Nr: 1230351	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, a panic disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from April 1963 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Columbia, South Carolina, Regional Office (RO).

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided a competent account of psychiatric symptomatology, including in-service onset, and of in-service personal assault.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  What is more, the medical evidence of record tends to confirm that he has a currently acquired psychiatric disorder diagnosis.  Accordingly, VA must provide appropriate examinations for the claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The June 2009 and July 2009 notice letters provided to the Veteran are inadequate for a claim such as this one, which is based at least in part on a claim for PTSD related to in-service personal/sexual assault.  In a claim of this nature, VA has a heightened notification obligation, and must (I) notify the Veteran of alternative forms of evidence that may serve to corroborate his account, including the opinion of a medical professional; (II) suggest other potential sources of evidence; and (III) provide the Veteran additional time to submit relevant evidence from alternative sources, after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) (2011); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the Veteran has not been supplied adequate notice in connection with a PTSD claim based on personal assault and he must be provided proper notice. 

Finally, the record suggests the Veteran likely receives regular psychiatric treatment; however, relevant VA treatment records dated since December 2009 have not been associated with the claims folder.  Further, the evidence suggests the Veteran also receives VA fee-basis psychiatric treatment, from a private provider, but the record does not contain any such records generated after January 2010.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran a notification letter, informing him of the information and evidence required to substantiate a service connection for an acquired psychiatric disorder, to include a major depressive disorder, a panic disorder and PTSD.  The letter should be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2011) and 38 C.F.R. § 3.304(f)(5) (2011), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder.

2.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptoms during and since service, to include any possible relationship to military service.  Additionally, this notification should invite the Veteran to submit the statement(s) of a treating medical professional, detailing that his psychiatric condition is, at least in part, related to military service, to include a personal assault/harassment.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric conditions, dated since December 2009.  As should all of his outstanding VA psychiatric treatment records as well as from Winstead and Associates, since January 2010, if any such records exist.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system. 

4.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current nature, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be reviewed by the examiner.  The examiner should record the full history of the psychiatric disorder, including the Veteran's competent account of symptomatology and onset.

The VA examiner should specifically address the following:

(A) Diagnose all current acquired psychiatric disorders, if any are present.  Respective diagnoses of a major depressive disorder, a panic disorder and PTSD must be ruled in or excluded; 

(B) If a diagnosis of PTSD is warranted then the examiner must state whether it is related, at least in part, to service, to include the Veteran's reported personal assault; and

(C) As to all diagnosed psychiatric conditions other than PTSD, the examiner should provide respective opinions as to whether it is at least as likely as not that the condition(s) (i) had its onset in-service or within a year of separation; and (ii) is related to the Veteran's period of military service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (1) the Veteran's account of in- and post-service symptomatology; (2) service personnel records, to include a March 1964 Mental Hygiene Consultation report and Army Discharge Review Board Brief; (3) a March 1964 separation examination; (4) VA fee-basis psychiatric treatment records, dated in October 2008, February 2009, July 2009,  and October 2009; and any other evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale. All findings and conclusions should be set forth in a legible report. 

5.  Then, readjudicate the appeal, to including consideration of 38 C.F.R. § 3.304(f)(5) (2011).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

